Citation Nr: 0032514	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-08 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of prostate cancer, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel

INTRODUCTION


The veteran served on active duty from May 1969 to February 
1973.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  By a 
rating decision of May 1998, the RO granted service 
connection for prostate cancer and assigned a 100 percent 
disability rating under Diagnostic Code 7528, based upon his 
recent treatment for a malignant neoplasm.  In July 1998, the 
RO informed the veteran that it proposed to reduce the rating 
from 100 percent to 10 percent disabling.  That proposal was 
based upon a recent examination which determined that his 
treatment had concluded 6 months prior and the requirements 
of the rating schedule that he be rated on the basis of 
residual disability.  38 C.F.R. § 4.115b (note following 
Diagnostic Code 7528).  Under Diagnostic Codes 7527-7528 the 
100 percent disability rating was reduced to 10 percent, 
effective December 1, 1998, by a rating decision of September 
1998.  The veteran and his spouse testified during a hearing 
at the RO in November 1998 reflecting disagreement with the 
decision of September 1998.  A rating decision of February 
1999 increased the disability rating from 10 to 40 percent 
based upon his reported voiding dysfunction and urinary 
frequency.  Subsequent decisions by the RO of June and 
September 1999 considered, but denied, an increased award 
under the provisions of 38 C.F.R. § 3.321. 


REMAND

The only issue certified on appeal is entitlement to an 
increased schedular rating for postoperative residuals of 
prostate cancer, currently evaluated as 40 percent disabling.  
However, VA clinical reports for 1999 reflects that the 
veteran was hospitalized by the VA for multiple surgical 
procedures during the year.  He required a cystoscopy in 
March 1999 for bladder neck contracture.  In July 1999, the 
veteran returned for flexible cystoscopy and artificial 
urinary sphincter placement.  In August 1999, he was 
hospitalized twice because of the sudden onset of perineal 
pain with inability to void and the need to remove the 
artificial urinary sphincter cuff.  

When the veteran testified before the undersigned at the 
video conference hearing in January 2000, he noted that he 
had had a suprapubic tube inserted into his bladder just 
above his navel.  He testified that, prior to this insertion, 
he had been voiding 2 to 3 times during the nighttime hours, 
and that he was currently using between 5 and 6 incontinence 
pads per day.  He further testified that there were currently 
no plans to remove the permanently installed catheter located 
beneath his navel.  The veteran submitted additional evidence 
included an award letter from the Social Security 
Administration (SSA) reflecting entitlement to disability 
benefits commencing in May 1997.  In light of precedents of 
the United States Court of Appeals for Veterans Claims 
(Court) in this area it is clear that the records utilized in 
granting disability benefits by the SSA are pertinent and 
should be obtained.  Murinscak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).

Also, in addition to copies of VA clinical records for the 
summer of 1999 reported herein, the veteran submitted medical 
reports at the hearing reflecting that in early November 
1999, he underwent a cystoscopy by the VA to evaluate the 
urethra prior to replacement of the artificial ureteral 
sphincter.  He also underwent incision of urethral stricture 
and removal of foreign body calcifications by the VA later in 
November 1999. 

During the hearing, the veteran and his representative raised 
the issues of entitlement to an increased rating for service-
connected organic impotence, currently assigned a 
noncompensable disability rating, and entitlement to a total 
disability rating based on individual unemployability.  On 
the basis of the evidence, it is the judgment of the Board 
that the total rating claim based on individual 
unemployability is inextricably intertwined with the 
certified issue of entitlement to an increased rating for 
postoperative residuals of prostate cancer currently on 
appeal.  Based on the recent evidence, it is also the 
judgment of the Board that two other issues are inextricably 
intertwined with the increased rating issue.  One of those is 
the issue of the veteran's entitlement to a 100 percent 
temporary total disability evaluation for a period of 
convalescence under 38 C.F.R. § 4.30 (1999).  In this regard, 
it is noteworthy that the veteran specifically informed the 
RO in July 1999 that he had had surgery related to his 
prostate cancer at the VA hospital in Lexington, Kentucky, in 
July 1999, and he questioned whether he was entitled to a 
rating based on this.  

The other issue is consideration of entitlement to an 
extraschedular evaluation.  The basis for this is that the RO 
is authorized to refer a case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds support for further action on this 
question.  Although the supplemental statement of the case 
issued by the RO in September 1999 reflects extraschedular 
consideration, the veteran required additional VA 
hospitalization thereafter with evidence reflecting that his 
status may not stabilized.  On this basis, it is the judgment 
of the Board that there is extant a question of whether the 
application of the regular schedular standards might be 
impractical in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996).  

Thus, the Board considers the claims for increased 
compensation benefits under the three theories described 
herein to be inextricably intertwined with the claim for an 
increased rating for postoperative residuals of prostate 
cancer.  Also for consideration is the veteran's entitlement 
to an increased rating for the service-connected organic 
impotence, currently assigned a noncompensable disability 
rating, as raised at the hearing on appeal by the veteran and 
his representative.  (In this regard, it is noteworthy that 
the RO has granted the veteran entitlement to special monthly 
compensation under 38 U.S.C.A. § 1114 subsection (k), and 
38 C.F.R. § 3.350(a), on account of loss of use of a creative 
organ from May 20, 1997.)  As such, the Board is deferring 
any final decision on the merits of the certified appellate 
issue.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:  

1.  The RO should contact SSA and request 
a copy of the records upon which the 
determination(s) were based in any 
claim(s) by the veteran for disability 
benefits.  

2.  The RO should obtain copies of all 
the veteran's VA clinical records 
directly from the treating facilities 
from January 1999 to the present.  

3.  The RO should then consider whether 
any additional evidence needs to be 
obtained and adjudicate the intertwined 
claims of entitlement to a total 
disability rating based on individual 
unemployability, entitlement to a 100 
percent temporary total disability 
evaluation for convalescence under 38 
C.F.R. § 4.30 (1999).  The RO should also 
adjudicate the claim of entitlement to an 
increased rating for the service-
connected organic impotence, currently 
assigned a noncompensable disability 
rating. The RO should refer the issue of 
entitlement to an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) as set out 
within the regulation.  The veteran 
should be notified of the determinations 
reached and, if he initiates an appeal 
from any issued denied, appellate 
procedures should be followed.  

4.  The RO should also readjudicate the 
increased rating claim certified on 
appeal.  After the RO has completed all 
actions on the claims and if they have 
not been resolved to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  

However, the appellant has the right, if he desires, to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	ROBERT D. PHILIPP
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


